NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-9, 11-17, and 19-21 are allowed.

Regarding claim 1 and their dependent claims, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a display panel; and a backlight unit supplying light to the display panel, wherein the backlight unit comprises: a plurality of light sources disposed on a printed circuit; a reflection plate disposed on the printed circuit and including a plurality of holes in which the plurality of light sources are disposed respectively, wherein the plurality of holes penetrate the reflection plate, and a top surface of the reflection plate is located higher than a top surface of each of the plurality of light sources; a plurality of light guide portions disposed respectively in the plurality of holes and surrounding the plurality of light sources; and a light guide film disposed on the reflection plate and the plurality of light guide portions, wherein the light guide film includes at least one light guide layer having one surface on which a plurality of concave portions are included and a plurality of light shielding patterns positioned on a top surface of the light guide layer corresponding to the plurality of light sources, and the light guide film is supported by the top surface of the reflection plate to be apart from the top surface of each of the plurality of light sources, wherein each of the plurality of light shielding patterns includes a first portion having a first reflectance and a second portion disposed outside the first portion and having a second 
The closet prior art, CHEN (US 2019/0265549), does not include the combination of all the claimed limitations above, specifically a plurality of light sources disposed on a printed circuit, a reflection plate disposed on the printed circuit, the reflection plate including a plurality of holes in which the plurality of light sources are disposed respectively, a plurality of light guide portions disposed respectively in the plurality of holes and surrounding the plurality of light sources, a light guide film disposed on the reflection plate and the plurality of light guide portions, the light guide film includes at least one light guide layer having one surface on which a plurality of concave portions are included and a plurality of light shielding patterns positioned on a top surface of the light guide layer corresponding to the plurality of light sources, each of the plurality of light shielding patterns includes a first portion having a first reflectance and a second portion disposed outside the first portion and having a second reflectance smaller than the first reflectance, the first portion is disposed at a position corresponding to the concave portion, and at least a part of the second portion is disposed at a position corresponding to a position around the concave portion as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the CHEN reference in the manner required by the claims. In other words, the prior art taken as a whole does not show or suggest the combination of the details of the light shielding pattern of the light guide film and the arrangement of the light sources, the reflection plate, the light guide portions, and the light guide film as claimed.


Regarding claim 14, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a plurality of light sources disposed on a printed circuit; a reflection plate disposed on the printed circuit and including a plurality of holes in which the plurality of light sources are disposed respectively, wherein the plurality of holes penetrate the reflection plate, and a top surface of the reflection plate is located higher than a top surface of each of the plurality of light sources; a plurality of light guide portions respectively disposed in the plurality of holes and surrounding the plurality of light sources; and a light guide film disposed on the reflection plate and the plurality of light guide portions, and including at least one light guide layer having one surface on which a plurality of concave portions are included and a plurality of light shielding patterns disposed on a top surface of the light guide layer corresponding to the plurality of light sources, wherein the light guide film is supported by the top surface of the reflection plate to be apart from the top surface of each of the plurality of light sources, wherein each of the plurality of light shielding patterns includes a first portion having a first reflectance and a second portion disposed outside the first portion and having a second reflectance smaller than the first reflectance, and wherein the first portion is disposed at a position corresponding to the concave portion, and at least a part of the second portion is disposed at a position corresponding to a position around the concave portion as specifically called for the claimed combination.
combination of all the claimed limitations above, specifically a plurality of light sources disposed on a printed circuit, a reflection plate disposed on the printed circuit, the reflection plate including a plurality of holes in which the plurality of light sources are disposed respectively, a plurality of light guide portions respectively disposed in the plurality of holes and surrounding the plurality of light sources, a light guide film disposed on the reflection plate and the plurality of light guide portions, the light guide film including at least one light guide layer having one surface on which a plurality of concave portions are included and a plurality of light shielding patterns disposed on a top surface of the light guide layer corresponding to the plurality of light sources, each of the plurality of light shielding patterns includes a first portion having a first reflectance and a second portion disposed outside the first portion and having a second reflectance smaller than the first reflectance, the first portion is disposed at a position corresponding to the concave portion, and at least a part of the second portion is disposed at a position corresponding to a position around the concave portion as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the CHEN reference in the manner required by the claims. In other words, the prior art taken as a whole does not show or suggest the combination of the details of the light shielding pattern of the light guide film and the arrangement of the light sources, the reflection plate, the light guide portions, and the light guide film as claimed.
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Regarding claim 15 and their dependent claims, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a first light guide layer having one surface on which a plurality of concave portions are included and the other surface being flat and opposite to the one surface; a second light guide layer contacting the other surface of the first light guide layer, and having both flat surfaces; and a plurality of light shielding patterns disposed on a first surface of the second light guide layer other than a second surface of the second light guide layer, contacting the other surface of the first light guide layer, wherein a thickness of the second light guide layer is greater than a thickness of the first light guide layer, wherein each of the plurality of light shielding patterns includes a first portion having a first reflectance and a second portion disposed outside the first portion and having a second reflectance smaller than the first reflectance, and wherein the first portion is disposed at a position corresponding to the concave portion, and at least a part of the second portion is disposed at a position corresponding to a position around the concave portion as specifically called for the claimed combination.
The closet prior art, TSAI (US 2010/0321619), does not include the combination of all the claimed limitations above, specifically a first light guide layer having one surface on which a plurality of concave portions are included and the other surface being flat and opposite to the one surface (i.e. one surface of the first light guide layer has a plurality of concave portions, and the opposite surface of the first light guide plater is flat), a second light guide layer contacting the other surface of the first light guide layer, the second light guide layer having both flat surfaces, a plurality of light shielding patterns disposed on a first surface of the second light guide layer other than a second surface of the second light guide layer contacting the other surface of the first light guide layer (i.e. one surface of the second light guide layer contacts the other surface of combination of the details of the light shielding pattern, the details of the first and second light guide layers, and the arrangement of the first and second light guide layers as claimed.
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is (571)272-2782.  The examiner can normally be reached on Monday-Wednesday 9AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. E./
Examiner, Art Unit 2875


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875